BLATCHFORD, District Judge.
The register was correct in his decision. If a creditor proves his debt against a bankrupt, the only effect, under section twenty-one of the act, is, that he cannot afterward maintain a suit against the bankrupt on the debt, and that proceedings pending thereon against the bankrupt, and unsatisfied judgments already obtained thereon against the bankrupt, are discharged and surrendered by the proving of the debt. But the creditor may still sue any one else liable on the same debt, and proceedings pending against others thereon, and unsatisfied judgments already obtained against others thereon, are not affected, discharged, or surrendered by the proving of the debt. In this respect, the twenty-first section must be construed in connection with the thirty-third section, which provides that “no discharge granted under this act shall release, discharge, or affect any person liable for the same debt for or with the bankrupt, either as partner, joint contractor, indoz-ser, surety, or otherwise.” Neither the discharge of the bankrupt, nor any step taken by the creditor, in the course of the proceedings in bankruptcy, in regard to his debt against the bankrupt, can have the effect to release, discharge, or affect any person liable for the same debt for or with the bankrupt, either as partner, joint contractor, indorser, surety, or otherwise. [Such of a bankrupt’s creditors as have not duly proved their claims against his estate cannot appear in opposition to his discharge.] 3

 [From 1 Am. Law T. Rep. Bankr. 122.]